Execution Version

Exhibit 10.5

______________________________________________________________________



FIFTH AMENDMENT

TO

AMENDED & RESTATED

TERM LOAN CREDIT AGREEMENT

AMONG

Sundance Energy INC.,

as parent,



Sundance Energy, Inc.,

AS BORROWER,

MORGAN STANLEY CAPITAL ADMINISTRATORS INC.,
AS ADMINISTRATIVE AGENT,

THE LOAN PARTIES PARTY HERETO

AND

THE LENDERS PARTY HERETO



Dated as of October 30, 2020

______________________________________________________________________















--------------------------------------------------------------------------------

‌

FIFTH AMENDMENT TO AMENDED & RESTATED

TERM LOAN CREDIT AGREEMENT



This FIFTH AMENDMENT TO AMENDED & RESTATED TERM LOAN CREDIT AGREEMENT (this
“Amendment”) dated as of October 30, 2020 (the “Closing Date”) is among SUNDANCE
ENERGY INC., a Delaware corporation (“Parent”), SUNDANCE ENERGY, INC., a
Colorado corporation (the “Borrower”), MORGAN STANLEY CAPITAL ADMINISTRATORS
INC., as administrative agent for the Lenders (in such capacity, together with
its successors, the “Administrative Agent”), each of the Loan Parties party
hereto and each of the lenders party hereto (individually a “Lender” and
collectively, the “Lenders”).

RECITALS

A.The Parent, the Borrower, the Administrative Agent and the Lenders are parties
to that certain Amended & Restated Term Loan Credit Agreement dated as of April
23, 2018 (as further amended, modified, supplemented, restated, replaced or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”) pursuant to which the Lenders have made certain Loans and other
credit available to and on behalf of the Borrower.

B.Subject to the terms and conditions set forth herein, the Parent, the
Borrower, the Administrative Agent, the Loan Parties party hereto and the
Lenders party hereto agree to amend certain provisions of the Credit Agreement
as set forth herein.

C.NOW, THEREFORE, in consideration of the promises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.Defined Terms.  Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Amendment, shall have the meaning
ascribed such term in the Credit Agreement.  Unless otherwise indicated, all
article and section references in this Amendment refer to the Credit Agreement.
Section 2.Amendments. Upon the Closing Date, the Credit Agreement is hereby
amended as follows.
(a)Amendment to Section 1.02. Section 1.02 is hereby amended by:

(i)Replacing the phrase “June 30, 2020” contained in the definition of “Fallaway
Date” with the phrase “September 30, 2020”.

(ii)Replacing the phrase “Section 8.22” contained in the clauses (a)(i)(A) and
(a)(iii)(A) of the definition of “General & Administrative Expenses” with the
phrase “Section 8.22(a)”.

(iii)Replacing the phrase “October 30, 2020” contained in the definition of
“General & Administrative Expenses” with the phrase “November 30, 2020” in each
instance it appears.

1



[Fifth Amendment to Amended & Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

‌

(iv)Adding the following defined term in appropriate alphabetical order to read
in its entirety as follows:

“Specified Letter of Credit” means collectively, that certain Standby Letter of
Credit No. S101436, in favor of Newpek, LLC, that certain Standby Letter of
Credit No. S101437, in favor of Reliance Holding USA, Inc. and that certain
Standby Letter of Credit No. S101438, in favor of Pioneer Natural Resource
Company, in each case, as amended or otherwise modified from time to time prior
to October 30, 2020, and issued by The Toronto-Dominion Bank, New York Branch.



(b)Amendment to Section 8.01(c). The proviso in Section 8.01(c) is hereby
amended to read in its entirety as follows:



provided, that, notwithstanding anything herein to the contrary, in the case of
the financial statements delivered under Section 8.01(b) for the fiscal quarter
of Parent ending June 30, 2020, such certificate shall (I) be required to be
delivered on or before October 30, 2020 and (II) not be required to contain any
calculations demonstrating compliance with Section 9.01 for such fiscal quarter.



(c)Amendment to Section 8.12(a).  Section 8.12(a) is hereby amended to read in
its entirety as follows:



(a)(i) On or before March 31st and September 30th of each year, as applicable,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report evaluating the Oil and Gas Properties of the Borrower and the other Loan
Parties in the United States as of the immediately preceding January 1st or July
1st, as applicable.  The Reserve Report as of January 1st and delivered on or
before March 31st of each year (the “January 1 Reserve Report”) shall be
prepared by one or more Approved Petroleum Engineers, and each other Reserve
Report (other than the Reserve Report as of July 1, 2020 and delivered on or
before October 30, 2020 (the “July 1, 2020 Reserve Report”)) of each year may be
prepared in form reasonably acceptable by one or more Approved Petroleum
Engineers or internally under the supervision of the chief engineer of the
Borrower who shall certify such Reserve Report to be true and accurate in all
material respects and to have been prepared in all material respects in
accordance with the procedures used in the immediately preceding January 1
Reserve Report.  The Borrower shall cause the July 1, 2020 Reserve Report to be
prepared by Netherland, Sewell & Associates, Inc., and the Borrower shall cause
such Approved Petroleum Engineer to also review and independently verify the
economic and commercial assumptions included in such July 1, 2020 Reserve
Report.  (ii) On or before November 30, 2020, the Borrower shall furnish to the
Administrative Agent and the Lenders the July 1, 2020 Reserve Report prepared by
Netherland, Sewell & Associates, Inc., as rolled forward by the Borrower through
September 30, 2020, to account for actual activity over the fiscal quarter
ending September 30, 2020, prepared internally under the supervision of the
chief engineer of the Borrower, who shall certify such Reserve Report to be true
and accurate in all material respects and to have been

2



[Fifth Amendment to Amended & Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

‌

prepared in all material respects in accordance with the procedures used in the
July 1, 2020 Reserve Report.



(d)Amendment to Section 8.22.  Section 8.22 is hereby amended to read in its
entirety as follows:

Section 8.22Agreement to Negotiate with the Lenders; Restructuring Support
Agreement.

(a)Parent and the Borrower will, and will cause each other Loan Party to, during
the period from the Third Amendment Effective Date through and including
December 31, 2020, negotiate with the Lenders in good faith on a potential
workout, restructuring or similar negotiation with respect to the Secured
Obligations, with the content of any such potential workout, restructuring or
similar negotiation to be agreed between the Borrower and the number of Lenders
required by Section 12.02 (but which, as of the Third Amendment Effective Date,
is expected to include (i) mutually agreeing to a term sheet that reduces the
Borrower’s Total Debt and leverage, (ii) exploring additional sources of equity
capital for the Borrower, (iii) exploring potential Transfers of all or some of
the Oil and Gas Properties of the Loan Parties (or Equity Interests in any Loan
Party that owns Oil and Gas Properties) and (iv) if necessary, hiring of
restructuring advisors by the Lenders and the Borrower).

(b)Parent and the Borrower will, and will cause each other Loan Party to, enter
into a restructuring support agreement among the Loan Parties, the
Administrative Agent, Lenders constituting the Required Lenders, the Revolving
Agent and Revolving Lenders constituting the Majority Lenders (as defined in the
Revolving Credit Agreement) with respect to a workout or restructuring of the
Revolving Debt and the Secured Obligations on or prior to November 30, 2020 (or
such later date as may be agreed in writing (including by email) by the Required
Lenders).

(e)Amendment to Section 9.01(b).  Section 9.01(b) is hereby amended to read in
its entirety as follows:

(b)Ratio of Total Proved PV-9 to Total Debt.  Parent and the Borrower will not,
as of the last day of any fiscal quarter (beginning with the fiscal quarter
ending on September 30, 2020) permit the ratio of Total Proved PV-9 to Total
Debt, as of such time, to be less than 1.50 to 1.00; provided that the ratio of
Total Proved PV-9 to Total Debt as of September 30, 2020, shall not be tested
until the Borrower delivers the Reserve Report required by Section 8.12(a)(ii)
to the Administrative Agent and the Lenders.



3



[Fifth Amendment to Amended & Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

‌

(f)Amendment to Section 9.18.  Section 9.18 is hereby amended to read in its
entirety as follows:

Section 9.18Amendments to Organizational Documents and Material Contracts.
 Parent and the Borrower shall not, and shall not permit any other Loan Party
to, (a) amend, supplement or otherwise modify (or permit to be amended,
supplemented or modified) its Organizational Documents in any material respect
that could reasonably be expected to be adverse to the interests of the
Administrative Agent or the Lenders without the consent of the Administrative
Agent (not to be unreasonably withheld or delayed), other than amendments that
delete or reduce any fees payable by any Loan Party to a Person other than the
Administrative Agent or any Lender, or (b)(i) amend, supplement or otherwise
modify (or permit to be amended, supplemented or modified) any agreement to
which it is a party, (ii) terminate, replace or assign any of the Loan Party’s
interests in any agreement or (iii) permit any agreement not to be in full force
and effect and binding upon and enforceable against the parties thereto, in each
case if (A) such occurrence could be reasonably expected to result in a Material
Adverse Effect or (B) such occurrence does not receive the prior written consent
of the Required Lenders and causes the Specified Letter of Credit to become
drawn.

(g)Amendment to Section 10.01(d).  Section 10.01(d) is hereby amended to read in
its entirety as follows:

(d)the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.02(a), Section 8.03,
Section 8.12(a)(ii), Section 8.14, Section 8.21, Section 8.22(b), Section 8.23
or in ARTICLE IX.

Section 3.Conditions Precedent.  The effectiveness of this Amendment is subject
to the receipt by the Administrative Agent of the following documents and
satisfaction of the other conditions provided in this Section 3 (or their waiver
in accordance with Section 12.02 of the Credit Agreement), each of which shall
be reasonably satisfactory to the Administrative Agent in form and substance:
3.1Amendment.  The Administrative Agent shall have received executed multiple
counterparts as requested of this Amendment from the Parent, the Borrower, the
other Loan Parties and the Lenders constituting the Required Lenders.
3.2Fees and Expenses.  The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the fees and expenses of Simpson Thacher &
Bartlett LLP, as counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower under the Credit Agreement.
3.3Other.  The Administrative Agent shall have received such other documents as
the Administrative Agent or counsel to the Administrative Agent may reasonably
request.

4



[Fifth Amendment to Amended & Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

‌

Without limiting the generality of the provisions of this Section 3, for
purposes of determining satisfaction of the conditions specified in this Section
3, each Lender that shall have delivered executed multiple counterparts of this
Amendment to the Administrative Agent shall be deemed to have consented to,
approved of, or accepted or been satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 4.Ratification and Affirmation; Representations and Warranties; Etc.
 Each Loan Party hereby (a) ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
and (b) represents and warrants to the Lenders that, as of the date hereof,
after giving effect to the terms of this Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects (unless already qualified by
materiality in which case such applicable representation and warranty shall be
true and correct), except to the extent any such representations and warranties
are expressly limited to an earlier date, in which case, such representations
and warranties shall continue to be true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct) as of such specified
earlier date and (ii) no Default or Event of Default has occurred and is
continuing.
Section 5.Reference to and Effect Upon the Credit Agreement and other Loan
Documents.
5.1Loan Document.  This Amendment shall constitute a Loan Document as such term
is defined in the Credit Agreement.
5.2Effect Upon Credit Agreement.  Except as specifically amended hereby, the
Credit Agreement shall remain in full force and effect following the
effectiveness of this Amendment.
5.3No Waiver; Interpretation.  The Borrower agrees that no Event of Default and
no Default has been waived or remedied by the execution of this Amendment by the
Administrative Agent and the Lenders, and any such Default or Event of Default
heretofore arising and currently continuing shall continue after the execution
and delivery hereof. The execution, delivery and effect of this Amendment shall
be limited precisely as written and shall not be deemed to (a) be a consent to
any waiver of any term or condition, or to any amendment or modification of any
term or condition of the Credit Agreement or any other Loan Document (except as
specifically set forth in this Amendment) or (b) prejudice any right, power or
remedy which the Administrative Agent or any Lender now has or may have in the
future under or in connection with the Credit Agreement or any other Loan
Document.  Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or any other word or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby, and
each reference in any other Loan Document to the Credit Agreement or any word or
words of similar import shall be and mean a reference to the Credit Agreement as
amended hereby.

5



[Fifth Amendment to Amended & Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

‌

5.4Violations. Except as expressly provided herein, neither the execution by the
Administrative Agent or the Lenders of this Amendment, nor any other act or
omission by the Administrative Agent or the Lenders or their respective officers
in connection herewith, shall be deemed a waiver by the Administrative Agent or
the Lenders of any defaults which may exist or which may occur in the future
under the Credit Agreement and/or the other Loan Documents (collectively,
“Violations”).  Similarly, nothing contained in this Amendment shall directly or
indirectly in any way whatsoever either: (a) impair, prejudice or otherwise
adversely affect the Administrative Agent’s or any Lender’s right at any time to
exercise any right, privilege or remedy in connection with the Loan Documents
with respect to any Violations, (b) amend or alter any provision of the Credit
Agreement, the other Loan Documents, or any other contract or instrument, except
as expressly set forth herein, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.  Section 12.02(a)
of the Credit Agreement remains in full force and effect and is hereby ratified
by the Borrower.
Section 6.Miscellaneous.
6.1RELEASE.  EACH LOAN PARTY, IN CONSIDERATION OF THE ADMINISTRATIVE AGENT’S AND
THE UNDERSIGNED LENDERS’ EXECUTION AND DELIVERY OF THIS AMENDMENT AND FOR OTHER
GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY
ACKNOWLEDGED, UNCONDITIONALLY, FREELY, VOLUNTARILY AND, AFTER CONSULTATION WITH
COUNSEL AND BECOMING FULLY AND ADEQUATELY INFORMED AS TO THE RELEVANT FACTS,
CIRCUMSTANCES AND CONSEQUENCES, RELEASES, WAIVES AND FOREVER DISCHARGES (AND
FURTHER AGREES NOT TO ALLEGE, CLAIM OR PURSUE) ANY AND ALL CLAIMS, RIGHTS,
CAUSES OF ACTION, COUNTERCLAIMS OR DEFENSES OF ANY KIND WHATSOEVER, IN CONTRACT,
IN TORT, IN LAW OR IN EQUITY, WHETHER KNOWN OR UNKNOWN, DIRECT OR DERIVATIVE,
WHICH EACH LOAN PARTY OR ANY PREDECESSOR, SUCCESSOR OR ASSIGN MIGHT OTHERWISE
HAVE OR MAY HAVE AGAINST THE ADMINISTRATIVE AGENT, THE LENDERS, THEIR PRESENT OR
FORMER SUBSIDIARIES AND AFFILIATES OR ANY OF THE FOREGOING’S OFFICERS,
DIRECTORS, EMPLOYEES, ATTORNEYS OR OTHER REPRESENTATIVES OR AGENTS IN EACH CASE
ON ACCOUNT OF ANY CONDUCT, CONDITION, ACT, OMISSION, EVENT, CONTRACT, LIABILITY,
OBLIGATION, DEMAND, COVENANT, PROMISE, INDEBTEDNESS, CLAIM, RIGHT, CAUSE OF
ACTION, SUIT, DAMAGE, DEFENSE, CIRCUMSTANCE OR MATTER OF ANY KIND WHATSOEVER
WHICH EXISTED, AROSE OR OCCURRED AT ANY TIME PRIOR TO THE CLOSING DATE RELATING
TO THE LOAN DOCUMENTS, THIS AMENDMENT AND/OR THE TRANSACTIONS CONTEMPLATED
THEREBY OR HEREBY.  THE FOREGOING RELEASE SHALL SURVIVE THE TERMINATION OF THE
LOAN DOCUMENTS AND THIS AMENDMENT.



6



[Fifth Amendment to Amended & Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

‌

6.2Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment, and/or any document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Amendment and/or the transactions contemplated hereby and/or thereby (each
an “Ancillary Document”) that is an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record
(an “Electronic Signature”) transmitted by telecopy, emailed pdf or any other
electronic means that reproduces an image of an actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment or such Ancillary Document, as applicable. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
this Amendment and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be.
6.3No Oral Agreement.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS EXECUTED
HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO
AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
6.4Severability.  Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
6.5Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
6.6Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.

[Signatures Begin Next Page.]





7



[Fifth Amendment to Amended & Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

‌

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first written above.



PARENT:

Sundance Energy Inc.,









By:

/s/ Eric McCrady

Name:

Eric McCrady

Title:

President & CEO









BORROWER:

Sundance Energy, Inc.,









By:

/s/ Eric McCrady

Name:

Eric McCrady

Title:

President & CEO









OTHER LOAN PARTIES:

Sea Eagle Ford, LLC







By:

/s/ Eric McCrady

Name:

Eric McCrady

Title:

CEO









Armadillo E&P, Inc.





By:

/s/ Eric McCrady

Name:

Eric McCrady

Title:

President





[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------

‌

ADMINISTRATIVE AGENT:

MORGAN STANLEY CAPITAL

ADMINISTRATORS INC.









By:

/s/ David Lazarus

Name:

David Lazarus

Title:

Vice President



[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------

‌

LENDER:

MORGAN STANLEY CAPITAL GROUP INC.





By:

/s/ Parker Corbin

Name:

Parker Corbin

Title:

Vice President







[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------

‌

LENDER:

Ares Capital Corporation

By:

/s/ Ian Fitzgerald

Name:

Ian Fitzgerald

Title:

Authorized Signatory









LENDER:

CION Ares Diversified Credit Fund

By:

/s/ Ian Fitzgerald

Name:

Ian Fitzgerald

Title:

Authorized Signatory









LENDER:

Ares Credit Strategies Insurance Dedicated Fund Series of SALI Multi-Series
Fund, L.P.

By: Ares Management LLC, its investment subadvisor

By: Ares Capital Management LLC, as subadvisor

By:

/s/ Ian Fitzgerald

Name:

Ian Fitzgerald

Title:

Authorized Signatory









LENDER:

Ares Direct Finance I LP

By: Ares Capital Management LLC, its investment manager





By:

/s/ Ian Fitzgerald

Name:

Ian Fitzgerald

Title:

Authorized Signatory











[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------

‌

LENDER:

AMISSIMA ASSICURAZIONI MULTI-CREDIT STRATEGY FUND, a sub-fund of ICAV, as a
Lender

By: Apollo Management International LLP, solely in its capacity as Portfolio
Manager and not in its individual corporate capacity

By: AMI (Holdings), LLC, its member





By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President







Apollo Atlas Master Fund L.P., as a Lender.

By: Apollo Atlas Management, LLC, its investment manager





By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President







Apollo Kings Alley Credit Fund, L.P., as a Lender

By: Apollo Kings Alley Credit Fund Management LLC, its investment manager





By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President





[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------

‌

Apollo Moultrie Credit Fund, L.P., as a Lender



By: Apollo Moultrie Credit Fund Management, LLC, its investment manager

By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President





Apollo Tactical Value SPN Investments, L.P., as a Lender

By: Apollo Tactical Value SPN Management, LLC, its investment manager





By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President



Apollo Tower Credit Fund, L.P, as a Lender

By: Apollo Tower Credit Management, LLC, its investment manager





By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President





[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------

‌

Apollo TR Enhanced Levered Yield LLC, as a Lender

By: Apollo Total Return Enhanced Management LLC, its investment manager

By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President







Apollo TR Opportunistic Ltd., as a Lender



By: Apollo Total Return Management LLC, its investment manager



By: Apollo Total Return Enhanced Management LLC, its investment manager

By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President













Apollo Union Street Partners, L.P., as a Lender



By: Apollo Union Street Management, LLC, its investment manager

By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President





[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------

‌

MPI (London) Limited, as a Lender



By: Apollo TRF MP Management LLC, its investment manager





By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President





TRANQUILIDADE MULTI-CREDIT STRATEGY FUND, a sub-fund of ICAV, as a Lender







By: Apollo Management International LLP, solely in its capacity as Portfolio
Manager and not in its individual corporate capacity







By: AMI (Holdings), LLC, its member

By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President









[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------

‌

LENDER:

AG Energy Funding, LLC,

as a Lender

By:

/s/ Todd Dittman

Name:

Todd Dittman

Title:

Authorized Person



[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------